Name: COMMISSION REGULATION (EC) No 2194/95 of 15 September 1995 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy
 Date Published: nan

 No L 220/ 14 PEN Official Journal of the European Communities 16 . 9 . 95 COMMISSION REGULATION (EC) No 2194/95 of 15 September 1995 altering the export refunds on cereals and on wheat or rye flour, groats and meal last amended by Regulation (EC) No 1 50/95 (7), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (8), as last amended by Regula ­ tion (EC) No 1053/95 (9), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1863/95 (2), and in particular the fourth subparagraph of Article 1 3 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 21 86/95 f); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2186/95 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state , as fixed in the Annex to Regulation (EC) No 2186/95 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Whereas export possibilities exist for a quantity of 73 000 tonnes of common wheat to certain destinations ; whereas the procedure laid down in Article 7 (4) of Commission Regulation (EC) No 1162/95 (4), as last amended by Regu ­ lation (EC) No 2147/95 (^ should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6), as Article 2 This Regulation shall enter into force on 16 September 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 179 , 29 . 7. 1995, p. 1 . 3 OJ No L 219, 15 . 9 . 1995, p. 30 . (&lt;) OJ No L 117 , 24 . 5 . 1995 , p . 2 . 0 OJ No L 215, 9 . 9 . 1995, p . 4. {&lt; ¢) OJ No L 387, 31 . 12. 1992, p. 1 . o OJ No L 22, 31 . 1 . 1995, p . 1 . (8 ) OJ No L 108 , 1 . 5 . 1993, p . 106 . O OJ No L 107, 12. 5 . 1995, p . 4 . 16. 9 . 95 EN Official Journal of the European Communities No L 220/ 15 ANNEX to the Commission Regulation of IS September 1995 amending the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (3) Product code Destination (') Amount of refund (2) 0709 90 60 000 1101 00 11 000 0712 90 19 000   1101 00 15 100 01 0 1001 10 00 200   1101 00 15 130 01 0 1001 10 00 400   1101 00 15 150   1001 90 91 000   1101 00 15 170   1001 90 99 000 03 o (&lt;) 1101 00 15 180   04 o H 1101 00 15 190   02 1101 00 90 000   1002 00 00 000 01 0 1102 10 00 500 01 25,00 1003 00 10 000   1102 10 00 700   1003 00 90 000 01 0 1102 10 00 900   1004 00 00 200   1103 11 10 200  -0 1004 00 00 400   1103 11 10 400  -0 1005 10 90 000   1103 11 10 900   1005 90 00 000   1103 11 90 200  -o 1007 00 90 000   1103 11 90 800   1008 20 00 000   I l (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Egypt, 04 Cuba . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. (3) No refund is granted when this product contains compressed meal . (4) Refund fixed under the procedure laid down in Article 7 (4) of Regulation (EC) No 1162/95, in respect of a quantity of 48 000 tonnes of soft wheat destined for Egypt. (5) Refund fixed under the procedure laid down in Article 7 (4) of Regulation (EC) No 1162/95 , in respect of a quantity of 25 000 tonnes of wheat destined for Cuba. NB : The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).